Case 2:18-cr-14016-RLR Document 171 Entered on FLSD Docket 10/09/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 2:18-CR-14016-ROSENBERG


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  ARTHUR JOHN KRANZ,

         Defendant.
                                          /

                       ORDER DENYING WITHOUT PREJUDICE
                   RENEWED MOTION FOR COMPASSIONATE RELEASE

         This cause comes before the Court upon Defendant Arthur Kranz’s (“Kranz”) Renewed

  Motion for Compassionate Release. DE 165. Kranz seeks to be released from prison under

  18 U.S.C. § 3582(c)(1)(A)(i) and for the remainder of his sentence to be converted to home

  confinement. He presently is confined at FCI Butner Low serving a 51-month sentence after

  pleading guilty to mail fraud, wire fraud, failure to disclose an event affecting the right to payment,

  two counts of theft of government funds, and four counts of evasion of income tax. See DE 142.

  The Court has carefully reviewed the Motion for Compassionate Release, the Government’s

  Response, Kranz’s Reply, his supplemental submissions, and the record and is otherwise fully

  advised in the premises. For the reasons set forth below, the Motion is denied without prejudice.

         Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

  narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).

  Under § 3582(c)(1)(A), a court may modify a term of imprisonment
Case 2:18-cr-14016-RLR Document 171 Entered on FLSD Docket 10/09/2020 Page 2 of 5




         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier.

  18 U.S.C. § 3582(c)(1)(A). The court may reduce the term of imprisonment if it finds that

  “extraordinary and compelling reasons warrant such a reduction” and “that such a reduction is

  consistent with applicable policy statements issued by the Sentencing Commission.” Id. In

  making the decision whether to reduce the term of imprisonment, the court must also consider the

  factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable. Id.

         Application note 1 to U.S.S.G. § 1B1.13 provides a list of circumstances in which

  “extraordinary and compelling reasons” warranting a sentence reduction may exist. See U.S.S.G.

  § 1B1.13 (policy statement), application note 1. One such circumstance is where the defendant is

  “suffering from a serious physical or medical condition . . . that substantially diminishes the ability

  of the defendant to provide self-care within the environment of a correctional facility and from

  which he or she is not expected to recover.”           Id. § 1B1.13, application note 1(A)(ii)(I).

  Extraordinary and compelling reasons may also exist if, “[a]s determined by the Director of the

  Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

  other than, or in combination with, the reasons described in subdivisions (A) through (C).”

  Id. § 1B1.13, application note 1(D).

         As an initial matter, the Court denied without prejudice Kranz’s first Motion for release

  based on his failure to demonstrate that he had exhausted administrative remedies. DE 162. The

  Government concedes that he exhausted administrative remedies before filing the instant Motion.

  DE 169 at 10.


                                                    2
Case 2:18-cr-14016-RLR Document 171 Entered on FLSD Docket 10/09/2020 Page 3 of 5




         Kranz seeks release in light of the COVID-19 pandemic and his preexisting medical

  conditions. He is 61 years’ old. The Court has reviewed the medical records that he submitted to

  evidence his medical conditions. For privacy reasons, the Court will not discuss those conditions

  in detail here. It is sufficient to say that he suffers from physical conditions that, according to the

  Center for Disease Control, place him at an increase risk of severe illness from COVID-19.

  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

  conditions.html (last visited Oct. 9, 2020). He also suffers from mental health conditions.

         The Government argues that Kranz is receiving necessary medical treatment in Bureau of

  Prisons (“BOP”) custody, that his health is “constantly” monitored, and that his medical conditions

  are “under control.” The Government maintains that, in fact, his health has benefited from the

  care that he is receiving in BOP custody. The Government points to evidence that, on at least one

  occasion prior to entering custody, he appeared to be disheveled and homeless and was not

  “corresponding like a normal person would be corresponding.” See DE 124 at 135-36. Kranz has

  not responded to these arguments and does not dispute that he is benefiting from the medical

  treatment he is receiving in BOP custody.

         At the same time, FCI Butner Low is currently reporting only one active inmate case of

  COVID-19. See https://www.bop.gov/coronavirus/ (last visited Oct. 9, 2020). The BOP has

  implemented numerous procedures to mitigate the spread of COVID-19 in its facilities.

  See https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Oct. 9, 2020).             These

  procedures include screening inmates, staff, and contractors; isolating inmates under certain

  circumstances; suspending or restricting visits and unnecessary inmate movement; and modifying

  operations to maximize social distancing. See id. While it is understandable that Kranz has a


                                                    3
Case 2:18-cr-14016-RLR Document 171 Entered on FLSD Docket 10/09/2020 Page 4 of 5




  legitimate concern about the spread of COVID-19 at FCI Butner Low, the Court has been presented

  with no information to indicate that the BOP’s mitigation measures will be ineffective at that

  facility. The parties agree that, earlier this year. FCI Butner Low had many more inmate cases of

  COVID-19. The fact that the facility is reporting only one active inmate case at this time may

  indicate that the mitigation measures being implemented are effective.

         The Court is sympathetic to the hardships that imprisonment creates, especially during the

  COVID-19 pandemic. However, based on this record, the Court cannot conclude that Kranz

  suffers from a serious medical condition that substantially diminishes his ability to provide

  self-care within the prison environment. See U.S.S.G. § 1B1.13, application note 1(A)(ii)(I). He

  has provided no extraordinary and compelling reasons, as defined under the law, that justify a

  reduction of his sentence. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13, application note 1.

         Even if Kranz did present extraordinary and compelling reasons for a reduction of his

  sentence, a reduction is not consistent with the § 3553(a) sentencing factors. See 18 U.S.C.

  § 3553(a); id. § 3582(c)(1)(A) (requiring a court to consider the § 3553(a) factors when

  determining whether to reduce a sentence). The Court has reviewed the circumstances of his

  crimes, which spanned many years and involved the receipt of disability benefits while he was

  employed. Kranz used corporations that he created and used his relatives, including his minor son,

  to conceal the fact that he was employed. His crimes required extensive planning. After he pled

  guilty to the crimes, he made several false statements when applying for Social Security benefits,

  leading the Court to revoke his bond and to denying him an acceptance-of-responsibility

  adjustment for the purpose of sentencing.




                                                  4
Case 2:18-cr-14016-RLR Document 171 Entered on FLSD Docket 10/09/2020 Page 5 of 5




          The 51-month sentence that Kranz received represented a downward variance from the

  guideline range of 63 to 78 months. The Court determined that a variance was appropriate in part

  due to his physical, emotional, and mental health conditions. He has served less than one-half of

  the sentence thus far. His release is not consistent with his history and characteristics, the nature

  and circumstances of his crimes, or the need for a sentence to reflect the seriousness of the crimes,

  promote respect for the law, provide just punishment, and afford adequate deterrence to criminal

  conduct. See 18 U.S.C. § 3553(a).

          For all of these reasons, it is ORDERED AND ADJUDGED that Defendant Arthur

  Kranz’s Renewed Motion for Compassionate Release [DE 165] is DENIED WITHOUT

  PREJUDICE. His Motion to Seal Medical Records [DE 168] is GRANTED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of October,

  2020.



                                                        ____________________________
                                                        ROBIN L. ROSENBERG
  Copies furnished to: Counsel of Record                UNITED STATES DISTRICT JUDGE




                                                   5
